 I)t'( ISIO)NS ()1 NAI I()NAI. I \B()R R I AI()NS B()ARI)New York Typographical Ulnionl No. 6, affiliated withInternational Typographical Union, AFI-CIO andThe New York Tnimes Company and New YorkLithographers & Photoengravers Union cal I No.1-P, affiliated with Graphic Arts InternationalUnion, AF,-CIO. ('Case 2 CD 565lMay 8, 1979I)l'('ISION AND I)E'RMINATION OF[)ISP)UTEBY CIIAIRMAN IANNIN( ANI) MIM1L:RS JNKINSAND) MURI'IYThis is a proceeding under Section 10(k) of the Na-tional I.abor Relations Act, as amended, liollowing acharge filed by The New York Times Company,herein called the Employer, alleging that New YorkTypographical Union No. 6, affiliated with Interna-tional Typographical Union, AFI, (CIO, herein calledthe Typographers, had violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activitywith an object of forcing or requiring the Employer toassign certain work to its members rather than to em-ployees represented by New York Lithographers &Photoengravers Union Local No. I P, affiliated withGraphic Arts International Union, AFl. ('10, hereincalled the Photoengravers.Pursuant to notice, a hearing was held betbre I lear-ing Officer Leonard K. lermian on December 19 26.and 28, 1978)i All parties appeared and were atffrdedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional l.abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. 1'11E 13tSINSS () 1111I E MI'IO.()YIERThe parties stipulated, and we find, that the Em-ployer, a New York corporation with its principalI Pursuanl to an order consolidaling cases issued h the Regional Di)lrctloron September 5. 1978, the instant proceedling wals cotnsohdated with Case 2('D 566 which involked the lImplover the [s;lgraphers, and he Newspaper & Mail )eliverers' Union of New York and Vicinit, herein D)rivers. TheDrivers by i)Douglas a ('hance. is president. n the irst da) ot the hearingin the consolidated proceeding stated that it no longer desired the disputedwork. On December 28, 1978, the tnmploer requested that t he permitted It,withdraw the charge in Case 2 ('I) 566 and on D)ecetihbe 29, 1978, theRegional D)irector issued an oirder severing the cises alrd ;appro,,ilig the with-drawal of the charge in Case 2 (') 566hplace ot' business in New York ('ity, is engaged in thepublication of The New York Times, a daily andSunday newspaper of general circulation. During thepast yearl in the course and conduct of its businessoperations, the Employer derived gross revenues inexcess of' $1 million and purchased goods and sup-plies valued in excess of $50,000 directly from sourcesoutside the State of New York. The parties also stipu-lated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.11. 111: IABl()R ()RANI/AIiONS INVOIVII)'he parties stipulated, and we ind, that New YorkTypographical Union No. 6, affiliated with Interna-tional Typographical Union, AFL CIO, and NewYork Lithographers & Photoengravers Union LocalNo. I P, affiliated with Graphic Arts InternationalUnion, AFL C'10, are labor organizations within themeaning of Section 2(5) of the Act.111. I l I)SIt IIA. Background alnd Fistt of lthe Di.VtleIn July 1978 the Employer completed the conver-sion of' its newspaper production from the hot-typeprocess to the cold type process. As part of' this con-version the Employer introduced the "LogEscan,"which converts newspaper copy into a "laser masknegative" which then is used to produce photopoly-mer printing plates. As specially adapted for use bythe Employer the I.ogEscan is divided into two com-ponents. a "reader" and a "writer." Only the opera-tion of' the reader component, presently located in thecomposing room of the Employer's facility at 229West 43 Street, New York ('ity, is in dispute in thisproceeding. The Employer has assigned the operationof this component to its employees represented by the'ypographers who work in the composing room.Under the hot-type process, employees representedby the Typographers produced raised metal type andemployees represented by the Photoengravers pro-duced metal reliet'f engravings of photographs and art-work. 'ypographers then assembled the raised typeand engravings, in a frame or "chase," to resemble afull newspaper page. The chase was then used by em-ployees represented by New York Stereotypers UnionNo. 1, affiliated with International Printing andGraphic Communications Union, AFL-C'IO, hereinStereotypers, to produce lead printing plates.Under the coldtype process, a typographer, ratherthan using metal type and engravings, pastes up acopy of each newspaper page using paper print pro-242 NLRB No. 354 NEW YORK IPOI' RAPIIIHAI. tlNIO( NO. 6duced by other typographers and paper "velox"prints of photographs and artwork produced by pho-toengravers. The typographer next makes a photo-copy of the pasted-up page which he then inserts inthe LogEscan reader component. The reader scans.digitizes, and electronically transmits the page copyto the LogEscan writer components located in thebasement platemaking department of the Employer'sWest 43rd Street facility and in the Employer's offsetprinting plant in Carlstadt. New Jersey. The writercomponents produce a laser mask negative of' thepage copy which is then used to produce photopoly-mer printing plates.Subsequent to the assignment of the operation of'the reader component to composing room employeesrepresented by the Typographers, the Employer andthe Photoengravers, upon the Photoengravers de-mand, arbitrated the Employer's assignment. On Au-gust 8. 1978, the arbitrator issued a decision whichheld, inter alia, that the Employer's "present man-ning" of the LogEscan equipment violated its collec-tive-bargaining agreement with the Photoengravers.On August 18, 1978, the Employer sent a letter toBertram Powers, president of the Typographers. re-questing the Typographers position with respect tothe assignment of the operation of the LogEscainreader to employees represented by the Typographersand the Photoengravers claim for the work. By a let-ter of August 21, 1978, Powers responded that theTypographers did not recognize the Photoengrael-rsclaim, that such work fell within the contralctual juris-diction of the Typographers, and that the Typogra-phers reserved such course of action. including strikeactivity, as it deemed advisable to preserve its workjurisdiction. The Employer thereafter filed the chargein this proceeding.B. The KWork in DisputeThe work in dispute involves the operation of theLogEscan reader located in the composing room ofthe Employer's facility at 229 West 43rd Street, NewYork, New York.C. The Contentions of the ParliesThe Photoengravers contends that the LogEscanperforms, and is a substitute for, functions tradition-ally performed by its craft, i.e.. production of a nega-tive from which a raised letter printing plate is pro-duced. It therefore argues that because the readercomponent only serves to activate writer componentsin other locations, its operation should be assigned toemployees it represents. The Photoengravers alsocontends that the work in dispute falls within its col-lective-bargaining agreement with the Employer.The Employer contends that its award of the workto employees represented by the Typographers is jus-tified on the basis of economy, efficiency of operation,and its collective-bargaining agreement with the T--pographers. The Typographers reiterates the Employ-er's contentions.1). Appllicahilit ofthe StatllteBefore the Board ma, proceed with a deternlina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the oluntarv adjustment of the dispute.:It is clear that the Typographers threatened eco-nomic action, including a strike. to protect its claim tothe operation of the 1,og lscan reader. We find rea-sonable cause to believe Sect ion 8(h)(4)(1)) has beenviolated and that this dispute is properly betf)re theBoard tr determination.'F. ,itlir o/ e Di.spiacSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to relevant flctors.4The Board hasheld that its determinati ion in a jurisdictional disputeis an act of' judgment based on cornlnonsense andexperience reached by balancing those 'factors in-volved in a particular case.'The fiallowing factors are relevant in making thedetermination o' the dispute before us:1. Flmplo,,er assignment and preferenceThe Emploer has assigned the work in dispute toits employees represented by the Tpographers andprefers that assignment. This ifactor favors an awardof the work to those employees.2. Relative skillsThe l.ogEscan, which produces a negative fromwhich a relief plate is made, substitutes for work tra-ditionalli perftormed by photoengravers. In fact.2 There is noi cntention or eidence hal here exists n agreed-uponmethod lor volunlar} adjustmenl it the dispute.' Because Member Murphy believ es that he thre.ternded economlc actonllcontained a genuine threat ol a strike, she finds his case distinguisable tromIniernational Brtherhlid el 7elamxler. ('hauffur, i lrehouiemeni and Itlper d f.4 merica. (;eneral It atl V59, Sillte o/' A 4l.a ( / ak ( tl O/hl d Iiaulerui .Inc , 233 NlRB 66 ( 1977). in hich she dissentedI. N 1,R R B Radio & 7iieitn Biadcasr Enginttr, I nion, l.hl al 112.tIteirnantlal Br.h, rho.S o! IIhi tr, al if ArA r., '1 t ( 1(1( 'o libia Bradutilng .SStcni'/, 34 1 S 573 I 1)0'lnternanornal -lliawltt, ot ai, hn i,l, odg. 1 '43. A FL ('10 (J 4Jone ( ,nmitructiin ( ,nianm , 135 Rh 14)2 (962) DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegatives of full newspaper pages produced by pho-toengravers are used in place of the laser mask nega-tives6produced by the LogEscan in the event of fail-ure of that equipment. Also, under the hot-typesystem of production, photoengravers produced andused negatives to make relief engravings of photo-graphs and artwork, and, during a 2-year period be-fore the Employer's total conversion to the coldtypeprocess, printing plates for certain sections of TheNew York Times were produced from full-page nega-tives and engravings made by photoengravers.However, the LogEscan is a fully automated pro-cess for making negatives and, in fact, requires verylittle skill to operate. Further, the Employer has beenfully satisfied with the operation of the reader, whichitself merely transmits copy, by employees represent-ed by the Typographers. Since both groups of em-ployees possess the requisite skills, this factor favorsneither party.3. Collective-bargaining agreementsThe collective-bargaining agreement between theEmployer and the Photoengravers protects the tradi-tional jurisdiction of the Photoengravers and furtherstates that:Should the publisher install any equipment oradopt any work process designed as a substitutefor, or the evolution of, work now being done byphotoengravers, the publisher agrees to recog-nize the jurisdiction of the G.A.I.T.U. over suchequipment and work processes.Moreover, the Photoengravers cites the arbitrationaward, issued August 8, 1978, finding that the Em-ployer's "present manning" of LogEscan equipmentviolates its collective-bargaining agreement with thePhotoengravers.7We conclude that the Photoengrav-ers contract covers the disputed work.However, the collective-bargaining agreement be-tween the Employer and the Typographers places theoperation of "transmitters" and "optical characterreaders and other related equipment" within the juris-diction of the Typographers. Further, another sectionof that agreement also states that:If electronic signals or tape are to be transmittedfor purpose of setting type for the Publisher'snewspaper to be printed in places other than ex-isting facilities such transmission will be deemedcomposing room work. Material for the Publish-er's newspaper that is to be transmitted by fac-simile shall be prepared in accordance with the6 Laser mask negatives resemble, but are not identical to, photographicnegatives produced by photoengravers.' The Typographers was not a party to the arbitration proceeding.terms of this Special Agreement and the Con-tract.Bertram Powers, the Typographers president, testi-fied without contradiction that, in negotiating thisprovision, the Typographers anticipated the develop-ment of equipment capable of transmitting, by fac-simile, whole newspaper pages. Since the LogEscanreader scans, digitizes, and transmits full-page news-paper copy, the Typographers also has a contractualclaim to the work in dispute. Therefore, this factorfavors neither party.4. Economy and efficiency of operationIt appears that the operation of the reader compo-nent, located in the composing room, is not a full-time job. In fact, the typographers who paste up thecopies of newspaper pages in the composing roommerely walk several feet to the reader, insert the copy,and, after approximately I minute of transmissiontime, return to their pasteup duties. Thus, assignmentof the work in dispute to employees represented bythe Photoengravers, who currently perform no workin the composing room, will interfere with an inte-grated sequence of operations best performed by asingle group of employees.8ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors, we conclude that employ-ees who are represented by the Typographers are en-titled to perform the work in dispute. We reach thisconclusion relying on the factors of the employer as-signments and preference and economy and efficiencyof operation. In making this determination, we areawarding the work in question to employees who arerepresented by New York Typographical Union No.6, affiliated with International Typographical Union,AFL-CIO, but not to that Union or its members. Thepresent determination is limited to the particular con-troversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theI Although the record indicates that photoengravers may, in the future,perform duties in the composing room area, assignment of the operation ofthe reader to those employees would still entail either an unnecessary trans-fer of the pasted-up newspaper copy from typographers, or the employmentof a photoengraver to man the reader full time.56 NEW YORK TYPOGRAPHICAL UNION NO. 6foregoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:Employees who are represented by New York Ty-pographical Union No. 6, affiliated with InternationalTypographical Union, AFL-CIO, are entitled to per-form the operation of the LogEscan reader compo-nent located in the composing room of the Employ-er's facility at 229 West 43rd Street, New York, NewYork.57